April 3, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       CATHY X. CLARK, ROSS A. CLARK AND HUA XU, Appellants

NO. 14-12-01167-CV                          V.

                     CHARLES HAMMOND, III, Appellee
                     ________________________________

      Today the Court heard appellant’s motion to dismiss the appeal from the
order signed by the court below on January 4, 2013. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Cathy X. Clark, Ross A. Clark and Hua Xu.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.